Citation Nr: 1621197	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for polychondritis (claimed as a skin disease), to include as secondary to service-connected Reiter's syndrome.

2.  Entitlement to service connection for a bilateral ear disability (to include ear infections), to include as secondary to service-connected Reiter's syndrome.

3.  Entitlement to an initial compensable rating for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1974.

These matters initially came before the Board of Veterans' Appeals (Board) from January 2010 and July 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before a Veterans Law Judge at a May 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In June and December 2014, the Board remanded these matters for further development and issuance of a statement of the case with respect to the higher initial rating issue now before the Board.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his May 2013 hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In February 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The issue of entitlement to service connection for a bilateral ear disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has polychondritis related to his service-connected Reiter's syndrome.

2.  Since November 13, 2008, the Veteran's Reiter's syndrome has been inactive and has been manifested by residual sacroiliac joint/thoracolumbar spine pain, stiffness, and limitation of motion; forward flexion of the thoracolumbar spine has been to 90 degrees or greater, extension has been to between 20 and 30 degrees or greater with occasional pain, right and left lateral flexion have both been to between 25 degrees and 30 degrees or greater with occasional pain, and right and left lateral rotation have both been to 30 degrees or greater; there have been competent and credible reports of flare ups of back pain which have resulted in additional functional loss/impairment due to pain and fatigue; there has been no muscle spasms, guarding, spinal ankylosis, or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for polychondritis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for an initial 10 percent rating (but no higher) for Reiter's syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.66, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5236, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board is granting the claim of service connection for a skin disease (i.e., polychondritis), the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for a higher initial rating for Reiter's syndrome, this appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for that disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the May 2013 Board hearing was legally sufficient.

At the Veteran's May 2013 hearing, the Veterans Law Judge identified the issues on appeal at that time (including entitlement to service connection for a skin disease and a bilateral ear disability).  The Veterans Law Judge also identified the issue of entitlement to service connection for arthritis of multiple joints and explained that it was unclear as to whether this issue was in appellate status, but that testimony would be taken with respect to that issue.  Service connection for Reiter's syndrome had already been granted by way of the July 2012 rating decision.  At the time of the May 2013 hearing, the Veteran had not yet perfected an appeal to the Board with regard to the issue of entitlement to a higher initial rating for Reiter's syndrome and the Board subsequently remanded this issue in June 2014 for issuance of a statement of the case.  Nevertheless, information was solicited during the hearing regarding the nature of the Veteran's symptoms and the treatment received for his disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the Veterans Law Judge did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim other than additional VA treatment records.  As noted above, subsequent to the May 2013 hearing, the Board directed further development of the appeal for a higher initial rating for Reiter's syndrome in its December 2014 remand.

VA has obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected Reiter's syndrome.

In its December 2014 remand, the Board instructed the AOJ to, among other things: obtain and associate with the file all records of the Veteran's treatment for his claimed disabilities contained in the St. Cloud Vista electronic records system and dated from November 2009 through June 2010 and since December 2011; and afford the Veteran a VA examination to assess the severity of his service-connected Reiter's syndrome.  As explained above, all relevant VA treatment records (including those contained in the St. Cloud Vista electronic records system and dated from November 2009 through June 2010 and since December 2011) have been obtained and associated with the file.  Also, VA examinations were conducted in March 2015 to assess the severity of the Veteran's service-connected Reiter's syndrome and to identify the joints affected by the disease.

The Board acknowledges that the December 2014 remand directed the RO to schedule the Veteran for a VA examination during a time in which he was experiencing a flare up of his Reiter's syndrome and that if it was not possible to schedule the examination during a flare up, the reason was to be documented in the claims file.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  In the present case, the report of a March 2015 VA rheumatology examination indicates that there was no evidence of flare ups or exacerbations of the Veteran's Reiter's syndrome in recent years.  He has not otherwise reported any specific or predictable periods during which flare ups of symptoms occur.  Given this history, it would be difficult, if not impossible to more precisely schedule an examination during a period of flare up.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  The March 2015 examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  Hence, a new VA examination to assess the severity of the service-connected Reiter's syndrome is not necessary.

Hence, with respect to the appeal for a higher initial rating for Reiter's syndrome, the AOJ substantially complied with all of the Board's pertinent December 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the matters decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47   (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for a skin disease is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he experiences a skin disease which is related to his service-connected Reiter's syndrome.  The report of a June 2012 VA skin examination includes a diagnosis of polychondritis.  Hence, a current skin disease has been demonstrated.

In a November 2012 addendum opinion, the physician assistant who conducted the June 2012 VA skin examination indicated that there was mention of psoriasis being part of "inflammatory arthritis" and that it was likely ("as likely as not") that the Veteran's "polychondritis was due to his inflammatory state."

The physician who conducted a March 2015 VA skin examination indicated that the Veteran did not have signs and symptoms of polychondritis (affecting the ear) at the time of the examination.  Polychondritis, which is associated with inflammation in cartilaginous structures, "may present as an extraarticular manifestation of Reiter's syndrome."

While there is no clear and direct opinion that the Veteran's polychondritis is caused by his service-connected Reiter's syndrome, the diagnosis of this skin disease during the June 2012 examination, the November 2012 opinion, and the statement of the physician who conducted the March 2015 VA skin examination in essence support the conclusion that the diagnosed polychondritis is caused by his service-connected Reiter's syndrome (i.e., the "inflammatory state" referenced in the November 2012 opinion).  There are no medical opinions contrary to this conclusion with respect to the diagnosed polychondritis.

Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that his current skin disease, namely polychondritis, was caused by his service-connected Reiter's syndrome.  Accordingly, service connection for this skin disease is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.

II. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's Reiter's syndrome is rated under 38 C.F.R. § 4.71a, DCs 7599-5009. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 7599-5009 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected Reiter's syndrome, and that this disability has been rated by analogy to other types of arthritis under DC 5009.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

The types of arthritis rated under DC 5009 are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, DC 5009.  Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, DC 5002.  Under DC 5002, various ratings are based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. §4.71a, DC 5002.

When rating rheumatoid arthritis as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, DC 5002

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  When rating disabilities involving the sacroiliac joint, there should be careful consideration of lumbosacral sprain, and the various symptoms of pain and paralysis attributable to disease affecting the lumbar vertebrae and the intervertebral disc.  38 C.F.R. § 4.66.

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5236.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (2) provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

In this case, medical records dated from September 2009 to June 2011 indicate that the Veteran reported arthritis with stiffness, achiness, and soreness "all over."  He reportedly developed sciatica in the 1980s, but was not experiencing any back pain at the time of the September 2009 evaluation.  He was experiencing numbness and tingling in the toes and hands (which was worse in the evening) at the time of a June 2011 examination at Arthritis Clinic and Medical Associates, P.C..  There was pain in the mid cervical area going up his spine to the base of the skull and across that area, causing some headaches.  The pain was "pretty well controlled" with medication.  There was also soreness and enlargement of the left thumb (particularly the interphalangeal joint), left shoulder pain, difficulty moving the left arm, and bilateral ankle swelling.
 
Examinations revealed that the Veteran's gait was normal, that was no tenderness or effusions, and that muscle strength and tone were normal.  There was occasional neck pain which was 3/10 in intensity.  There was no lymphadenopathy, thyromegaly, or carotid bruits of the neck, there was no neck tenderness or masses, and range of neck motion was not inhibited (i.e., there was full range of motion on flexion, extension, rotation, and side-bending).  There was excellent forward flexion of the back and no particular tenderness.  There was no swelling, warmth, or tenderness of the shoulders, elbows, wrists, metacarpophalangeal joints, or proximal interphalangeal joints.  There was significant bony enlargement of the left first metacarpophalangeal and interphalangeal joints.  The knees and ankles were not swollen, warm, or tender.  Also, deep tendon reflexes were normal with no pathological reflexes and sensation to touch was normal.  

X-rays of the pelvis, lumbosacral spine, and left shoulder revealed bilateral mild sacroiliac joint sclerosis (possibly related to sacroiliitis), slight posterior positioning of L4 on L5, slight anterior positioning of L5 on S1 (secondary to facet degeneration), mild anterior osteophyte formation, a prominent lateral osteophyte projecting to the left at L3-L4, and mild acromioclavicular degenerative joint disease.  Vertebral body heights were maintained and there was no acute pelvic fracture or destructive lesion or evidence of spinal ankylosis.  The Veteran was diagnosed as having Reiter's syndrome (which was quiescent and probably had been for "quite some time"), a history of bilateral sacroiliitis and a questionable history of infection with no progression of the condition since 1990 (possibly of Reiter's syndrome or reactive arthropathy currently in remission), and degenerative disk disease C5-C6.
The reports of VA hip, back, neck, and shoulder examinations dated in June 2012 include diagnoses of Reiter's syndrome involving both hips, the thoracolumbar spine, and the cervical spine.  There was also ankylosing spondylitis involving the thoracolumbar spine, degenerative disc disease involving the cervical spine, and osteoarthritis of both shoulders.  There was no specific explanations or rationales accompanying any of these diagnoses.  The report of the back examination indicates that the Veteran reported that he experienced back pain and stiffness.  Flare ups of these symptoms occurred in the morning and at night.  He also experienced difficulty with prolonged sitting, getting up from prolonged sitting, and walking.  He was usually able to walk normally after a few minutes.  His back pain was alleviated with medications.

The ranges of thoracolumbar spinal motions were recorded as being flexion to 90 degrees or greater and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees or greater.  The examiner initially noted that there was no objective evidence of painful motion associated with any of the ranges of motion of the thoracolumbar spine and that the ranges of motion remained the same following three repetitions of the ranges of motion.  However, the examiner subsequently indicated that there was additional limitation in the ranges of motion following repetitive-use testing and that there was functional loss and/or functional impairment of the thoracolumbar spine in terms of pain on movement and stiffness with prolonged sitting and standing.  

There was localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine in the sacral area, but there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength of the lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, deep tendon reflexes at the knees was normal (2+) bilaterally, and sensation in the lower extremities was normal.  Deep tendon reflexes at the ankles were hypoactive (1+) bilaterally, but straight leg raise testing was negative bilaterally and the Veteran did not experience any radicular pain or any other signs or symptoms due to radiculopathy.  Also, he did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the Veteran's disability and no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays of the thoracolumbar spine revealed arthritis, but there was no vertebral fracture or any other significant diagnostic test findings or results.

The physician assistant who conducted the June 2012 VA examinations opined in a July 2012 addendum that the Veteran had "HS crp" testing done in 2011 and it was likely that it was inactive.  As a result, it was not likely ("less likely as not") that his hip and shoulder disabilities were due to or aggravated by Reiter's syndrome.

VA treatment records dated from October 2013 to March 2014, the Veteran's May 2013 hearing testimony, and a statement from the Veteran received in December 2013 reflect that he reported twisting of his fingers on both hands, hand pain/swelling in the proximal interphalangeal joints of both hands, and hand coldness.  He also experienced shoulder swelling and locking, swelling in his ankles and toes, foot numbness and coldness, and a feeling of "deadness" in his fingers and toes.  The discomfort in his hands and fingers was 4/10 in intensity.  He appeared to be having a flare up of his reactive arthritis with significant hand involvement during an October 2013 primary care evaluation.

Examinations revealed prominent bony enlargement of the proximal interphalangeal joints of both hands.  The distal interphalangeal joints and metacarpophalangeal joints were relatively spared.  The wrists were without swelling, warmth, or tenderness.  Fluorescent antinuclear antibody (FANA) testing was negative, erythrocyte sedimentation rate (ESR) was 38 (this had been checked multiple times over the years and was in the 30s), C-reactive protein was less than 10, rheumatoid factor was negative, and chemistries were unremarkable.  The Veteran was diagnosed as having reactive arthritis, osteoarthritis of the hands, a remote history of Reiter's syndrome with residual sacroiliac joint sclerosis (the history elicited from the Veteran did not suggest a flare of Reiter's), degenerative disc disease (not causing any symptoms), and probable Raynaud's syndrome.

The reports of VA non-degenerative arthritis and back examinations dated in July 2014 reflect that the Veteran reportedly experienced intermittent back pain and stiffness with "a little sciatica."  He pointed to the left sacroiliac region.  There was no leg or foot weakness or radiating pain below the knee.  The sciatica would move down the posterior thigh to the knee.  The pain was 0/10 on a daily basis, but flare ups occurred every six months where pain was 6/10 in intensity.  The flare ups lasted for a couple of weeks at a time, were precipitated by stiffness and feeling sick, and were alleviated by time.  The Veteran had not undergone any surgeries, injections, or physical therapy for his disability.  He used acetaminophen on a daily basis for his pain, but did not need any other medications and did not wear a brace.  His disability limited his function in that he was unable to participate in any activity outside of work and was unable to perform chores.  There was functional impairment due to pain and fatigue during flare ups.  The Veteran was employed as a bus driver.

The Veteran had not lost any weight due to his arthritis and did not have anemia due to the arthritis.  There was pain attributable to his arthritis in the sacroiliac joints and there was limitation of joint movement attributable to the arthritis in the sacroiliac joints.  There were no joint deformities attributable to the arthritis and the Veteran did not experience any involvement of any systems other than the joints.  He experienced 2 non-incapacitating exacerbations of his arthritis disability per year and the most recent episode occurred in February 2014.  This episode lasted for approximately one week and resulted in difficulty pushing someone in a wheelchair due to pain.  The Veteran did not experience any incapacitating exacerbations, did not experience any constitutional manifestations associated with active joint involvement which were totally incapacitating, did not have any scars related to his disability, and did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  He did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays of the sacroiliac joints revealed moderate symmetric sacroiliac joint degenerative changes without erosive process and questionable bridging osteophyte formation.  

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 90 degrees or greater and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees or greater.  There was no objective evidence of any painful motion.  The ranges of motion remained the same following three repetitions of the ranges of motion, there was no additional limitation in the ranges of motion following repetitive-use testing, and there was no functional loss or functional impairment of the thoracolumbar spine.  There was tissue tenderness to palpation of the bilateral sacroiliac joints, but there were no muscle spasms or guarding either resulting in or not resulting in an abnormal gait or abnormal spinal contour.  

Moreover, muscle strength of the lower extremities was normal (5/5) bilaterally,  there was no muscle atrophy, knee and ankle reflexes were normal (2+) bilaterally, sensation in the lower extremities was normal bilaterally, straight leg raise testing was negative bilaterally, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or neurologic abnormalities or findings related to the thoracolumbar spine and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He did not use any assistive devices and did not have any scars associated with his back disability.  X-rays revealed arthritis, but there was no thoracic vertebral fracture with loss of 50 percent or more of height or any other significant diagnostic test findings or results.  The Veteran was diagnosed as having Reiter's syndrome with residual sacroiliac joint sclerosis, currently inactive.

The physician who conducted the July 2014 VA examinations indicated that additional limitation associated with the Veteran's disability was due to pain and fatigue.  The examiner was unable to indicate the degrees of additional range of motion loss during a flare up without resorting to mere speculation because the Veteran did not exhibit any additional loss of range of motion during the examination.  It would be speculative to report additional changes without objective physical findings.

VA treatment records dated in July and October 2014 include reports of body aches and pains and decreased pinprick sensation in both extremities in a stocking  distribution.  Examinations revealed decreased monofilament testing of the feet.  X-rays of the sacroiliac joint revealed moderate symmetric sacroiliac joint degenerative change without erosive process and questionable bridging osteophyte formation.  Diagnoses of osteoarthritis of the hands, questionable sensory peripheral neuropathy, and a distant history of Reiter's syndrome were provided.

The Veteran was afforded VA hand/finger, shoulder, hip, cervical spine, thoracolumbar spine, and non-degenerative arthritis examinations in March 2015 and was diagnosed as having bilateral degenerative arthritis of the hands, degenerative arthritis of the left shoulder, bilateral degenerative joint disease of the hips, degenerative joint disease of the cervical spine, residual sacroiliac joint sclerosis, and degenerative joint disease of the thoracolumbar spine.  During the thoracolumbar spine examination, the Veteran reported that he experienced constant moderate dull pain in the central thoracolumbar region, left-sided sciatica a couple of times a year, and occasional numbness in both feet (worse at night).  The back pain was worse with prolonged sitting and was alleviated with stretching, standing, and walking.  The Veteran did not experience any flare ups that impacted the function of the thoracolumbar spine or any functional loss/functional impairment of the thoracolumbar spine.

The Veteran did not require continuous use of medication for his arthritis disability, had not lost any weight due to arthritis, and did not have anemia due to arthritis.  There was pain and limitation of joint movement in the sacroiliac joint due to the Veteran's arthritis disability, but there were no joint deformities attributable to the disability and no involvement of any systems other than joints.  He did not experience any incapacitating or non-incapacitating exacerbations of arthritis, his arthritis was not manifested by constitutional manifestations associated with active joint involvement which were totally incapacitating, his arthritis was not manifested by weight loss and anemia productive of severe impairment of health, his arthritis was not manifested by severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods, and his arthritis was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion both to 25 degrees, and right and left lateral rotation both to 30 degrees.  The abnormal ranges of motion did not contribute to functional loss.  Although pain was noted on examination with extension and right and left lateral flexion, the pain did not result in or cause any functional loss.  There was mild pain to palpation of the central lower thoracic region, but there was no evidence of any pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and he was examined immediately after repetitive use over time.  There was no additional loss of function or range of motion after three repetitions and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare up and the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare ups.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare ups.

Furthermore, the Veteran did not experience any guarding or muscle spasms of the thoracolumbar spine.  Muscle strength in the lower extremities was normal (5/5), there was no muscle atrophy, deep tendon reflexes were normal (2+) in the lower extremities bilaterally, sensation was normal in the lower extremities bilaterally, straight leg raise testing was negative bilaterally, and the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no spinal ankylosis, the Veteran did not experience any neurologic abnormalities or findings related to a thoracolumbar spine disability, and he did not have intervertebral disc syndrome.  He did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there were no scars related to the Veteran's disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays revealed arthritis, but there was no thoracic vertebral fracture with loss of 50 percent or more of height.

The physician who conducted the March 2015 VA examinations opined that the Veteran's residual sacroiliac joint sclerosis was likely ("at least as likely as not") due to his service-connected Reiter's syndrome.  The degenerative joint disease of the thoracolumbar spine, bilateral degenerative joint disease of the hands, degenerative arthritis of the left shoulder, bilateral degenerative joint disease of the hips, and degenerative joint disease of the cervical spine were not likely ("less likely than not") caused or aggravated by his service-connected Reiter's syndrome.  The examiner reasoned that the Veteran had a genitourinary infection in service that likely preceded the onset of Reiter's syndrome, also known as reactive arthritis.  A review of medical literature revealed that the major clinical feature of Reiter's syndrome is an interval ranging from several days to weeks between the antecedent infection and arthritis.  There is evidence that the Veteran had musculoskeletal signs and symptoms pertaining to the sacroiliac joints within a few years of military discharge.  This is considered a chronic manifestation of reactive arthritis, radiologically identified as sclerosis in the sacroiliac joints.  There is no evidence that the Veteran had other joint-related signs and symptoms within a few years of discharge.  Degenerative changes noted on recent X-rays are more likely related to the normal process of aging.  

Moreover, the examiner noted that it was not possible to differentiate the symptoms of the sacroiliac joints and degenerative joint disease of the thoracolumbar spine without resorting to mere speculation.  These disabilities both contributed to painful and limited motion.  Also, the Veteran's Reiter's syndrome was inactive.  There was no evidence of flare ups of exacerbations of Reiter's syndrome in recent years.

The July 2012 and March 2015 opinions was based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although there was an indication of a possible flare up of reactive arthritis (with significant hand involvement in October 2013), the preponderance of the evidence indicates that the Veteran's Reiter's syndrome has been inactive during the entire claim period.  Despite an apparent flare up of hand symptoms, the March 2015 opinion indicates that the Veteran's bilateral hand arthritis is not a residual of Reiter's syndrome.  There is no other evidence of any active Reiter's syndrome at any time since the effective date of service connection.  Hence, the rating criteria pertaining to active arthritis under DC 5002 are not applicable in this case and the Veteran's Reiter's syndrome will be rated under DC 5002 based upon its chronic residuals.

The June 2012 VA hip, back, neck, and shoulder examination reports include diagnoses of Reiter's syndrome involving both hips, the thoracolumbar spine, and the cervical spine.  These diagnoses, alone, are of limited probative value because they are not accompanied by any specific explanations or rationales.  See Id.  In light of the July 2012 and March 2015 opinions, the preponderance of the evidence reflects that the Veteran's hip, shoulder, neck, and hand arthritis are not caused or aggravated by the service-connected Reiter's syndrome.  Hence, these disabilities are not residuals of the disease and any symptoms associated with the hips, shoulders, neck, and hands will not be considered by the Board in assessing the severity of the Reiter's syndrome.  

The only residual of Reiter's syndrome that has been identified during the claim period is a sacroiliac joint disability with associated symptoms affecting the thoracolumbar spine.  The Veteran has also been diagnosed as having non service-connected degenerative joint disease of the thoracolumbar spine during the claim period and the March 2015 examination report indicates that this disability is not related to the service-connected Reiter's syndrome.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996)). 

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected Reiter's syndrome with residual sacroiliac joint disability from his other diagnosed non service-connected thoracolumbar spine disability.  Moreover, the examiner who conducted the March 2015 VA examinations explained that the symptoms of the Veteran's sacroiliac joint disability and degenerative joint disease of the thoracolumbar spine could not be separated because these disabilities both contributed to painful and limited motion of the thoracolumbar spine.  Thus, the Board will attribute all of the Veteran's thoracolumbar spine symptoms to Reiter's syndrome for the purposes of assessing the severity of that disability.  Id.   

The above evidence reflects that the residual sacroiliac joint/back symptoms of the Veteran's Reiter's syndrome have included back pain, stiffness, and limitation of motion.  Spinal flexion has been to 90 degrees or greater and the combined range of motion of the thoracolumbar spine was 240 degrees during the June 2012 and July 2014 examinations and 220 degrees during the March 2015 examination.  In light of these specific findings and without consideration of potential functional impairment, only the ranges of motion recorded during the March 2015 examination warrant a 10 percent rating under the General Rating Formula on the basis of the combined range of motion of the thoracolumbar spine being greater than 120 degrees but not greater than 235 degrees.

As for functional impairment, the June 2012 examination report contains inconsistent findings in that the examiner initially noted that the ranges of spinal motion remained the same following repetitive use and that there was no objective evidence of painful motion.  The examiner subsequently indicated that there was additional limitation in the ranges of motion following repetitive use and that there was functional loss/functional impairment in terms of pain on movement and stiffness with prolonged sitting and standing.  The Veteran also reported flare ups of symptoms during the June 2012 examination which occurred in the morning and at night.  During the July 2014 examination, there was no objective evidence of painful motion, the ranges of motion remained the same following repetitive use and there was no additional limitation in the ranges of motion, and there was no functional loss/impairment.  Flare ups of symptoms were again reported during the July 2014 examination and were described as periods of increased pain (6/10) which occurred every 6 months and lasted for a couple of weeks at a time.  The examiner who conducted the July 2014 examination indicated that there was functional impairment/limitation due to pain and fatigue during flare ups, but that the degrees of any additional range of motion loss during flare ups could not be determined without resort to speculation.

Any deficiencies with respect to determinations as to functional loss or impairment during the June 2012 and July 2014 examinations were corrected in the March 2015 VA examination report.  There was pain associated with spinal extension and right and left lateral flexion (extension was to 20 degrees and right and left lateral flexion were both to 25 degrees) during the March 2015 examination.  However, the March 2015 examiner specified that the pain did not result in or cause any functional loss, that there was no additional loss of function or range of motion after repetitive use, and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Also, the Veteran did not report any flare ups at the time of the March 2015 examination.

The Veteran is competent to report the back/sacroiliac joint symptoms associated with his service-connected Reiter's syndrome and the extent of his impairment during flare ups of symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of back symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of back symptoms are credible. 

In light of the extent of the reported back symptoms during flare ups, the fact that the combined range of motion of the thoracolumbar spine was to 240 degrees during the June 2012 and July 2014 examinations, the findings of the June 2012 and July 2014 examiners (that there was additional limitation in the ranges of spinal motion following repetitive use, that there was functional loss/impairment in terms of pain on movement and stiffness with prolonged sitting and standing, and that there was additional functional limitation  due to pain and fatigue during flare ups), and the fact that neither of these examiners sufficiently addressed the extent of any functional impairment due to pain, flare ups, or any other factors, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected Reiter's syndrome have more closely approximated the criteria for a 10 percent rating under the General Rating Formula since the effective date of service connection.  38 U.S.C.A. §§ 1155 , 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4,59, 4.71a, DCs 5002, 5009, 5236.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

A rating in excess of 10 percent under the General Rating Formula is not warranted at any time during the claim period because the Veteran has been able to perform forward flexion of the thoracolumbar spine well in excess of 60 degrees and the combined range of motion has been well in excess of 120 degrees (even considering pain).  Regardless of the competent and credible report of flare ups and despite the fact that painful motion has been documented, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms have most closely approximated the criteria for a 10 percent rating under the General Rating Formula during the entire claim period.  The flare-ups have not been so severe, frequent and/or prolonged to warrant a higher rating.  A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine to less than 120 degrees -the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of spinal motion under the General Rating Formula.  This evidence outweighs any reports of temporary flare ups.  Also, there has been no evidence of muscle spasms, guarding, or ankylosis.  

Moreover, the Veteran has not been diagnosed as having intervertebral disc syndrome and the examiners who conducted the June 2012, July 2014, and March 2015 VA examinations specifically indicated that the Veteran did not have this disability.  Hence, a higher rating under 38 C.F.R. § 4.71a , DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time during the claim period.  38 C.F.R. § 4.71a , DC 5243.

In sum, the residual symptoms of the Veteran's Reiter's syndrome have resulted in impairments that are no more than 10 percent disabling under the General Rating Formula during the entire claim period.  Thus, an initial 10 percent rating, but no higher, for Reiter's syndrome is warranted since November 13, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5002, 5009, 5236.

The Board acknowledges that the Veteran has reported lower extremity numbness, tingling, and coldness and has reported "sciatica."  Also, there has been some objective evidence of neurological abnormalities during the claim period.  For example, deep tendon reflexes at the ankles were hypoactive (1+) bilaterally during the June 2012 VA examination and other clinical testing during the claim period has demonstrated decreased monofilament testing of the feet.  However, the Veteran has only reported occasional "sciatica," all neurologic findings have otherwise been normal during the claim period, and the examiners who conducted the June 2012, July 2014, and March 2015 VA examinations specifically indicated that muscle strength of the lower extremities was normal (5/5) bilaterally, that there was no muscle atrophy, that sensation in the lower extremities was normal, that straight leg raise testing was negative bilaterally, and that the Veteran did not experience any neurologic abnormalities attributable to his thoracolumbar spine disability.  In light of these findings, the preponderance of the evidence is against a finding that compensable lumbar radiculopathy has been present in the lower extremities at any time during the claim period.  Hence, separate ratings are not warranted for lumbar radiculopathy.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).
If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of back pain, stiffness, fatigue, and limitation of motion are all contemplated by DCs 5002, 5009, and 5236.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for tinnitus, Reiter's syndrome, and bilateral hearing loss.  Also, the Board is granting service connection for polychondritis.  The Veteran has been employed as a bus driver during the entire claim period. A VA audiologic examination report dated in March 2009 reflects that his hearing loss and tinnitus did not have any significant effects on his employment.  He reported during the June 2012 VA back examination that he experienced difficulty at work with prolonged sitting due to his back disability and the March 2015 VA back and non-degenerative arthritis examination reports similarly indicate that his Reiter's syndrome with residual back disability impacts his ability to work in that it results in limited tolerance with sitting due to pain.  Nevertheless, despite some problems with prolonged sitting, the Veteran has remained employed on a full time basis and there is no evidence of any significant loss of time at work due to a service-connected disability.  The evidence thus reflects that the collective impact of the Veteran's multiple disabilities has not resulted in marked interference with his employment warranting remand for referral for extraschedular consideration.  

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has been employed on a full time basis during the entire claim period. He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for polychondritis is granted.

Entitlement to an initial 10 percent rating (but no higher) for Reiter's syndrome, effective from November 13, 2008, is granted.


REMAND

The Veteran claims that he has a current bilateral ear disability (to include ear infections) and that this disability had its onset in service and has continued in the years since that time.  In the alternative, he contends that the claimed disability is related to his service-connected Reiter's syndrome.  In its December 2014 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his current bilateral ear disability.  The examiner was instructed to discuss each ear disability diagnosed since November 2008, to provide opinions as to whether the current ear disability was directly related to service or caused or aggravated by the Veteran's service-connected Reiter's syndrome, and to acknowledge and discuss his reports of a continuity of ear symptomatology in the years since service.

A VA ear, nose, and throat examination was conducted in March 2015 and the physician who conducted the examination concluded that the Veteran did not have any active ear disease.  He opined that it was not likely that the Veteran's "chronic ear conditions in the past were in any way related to the history of Reiter's syndrome or any other arthritis."  There was no further explanation or reasoning provided for this opinion.

The March 2015 opinion is insufficient because it only addresses whether the Veteran's current bilateral ear disability is related to his Reiter's syndrome, does not address whether it is directly related to service and his reported ear problems in service, and does not reflect consideration of his reports of a continuity of ear symptomatology in the years since service.  Also, it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current bilateral ear disability.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the St. Cloud VA Health Care System dated from March 2015 through the present; 

(b)  all records from the Minneapolis VA Health Care system dated from March 2015 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the March 2015 VA ear, nose, and throat examination to review all relevant records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current bilateral ear disability.

For each ear disability diagnosed since November 2008 (including, but not limited to, otitis media/externa and left tympanic membrane perforation), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current ear disability had its clinical onset in service, is related to the Veteran's reported ear problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current ear disability was either (i) caused or (ii) aggravated by the Veteran's service-connected Reiter's syndrome?

If any current ear disability was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on all ear disabilities diagnosed since November 2008 (including, but not limited to, otitis media/externa and left tympanic membrane perforation) and the Veteran's reports of ear problems in service and of a continuity of ear symptomatology in the years since service. 

The opinion provider should provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report ear problems in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of ear symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for ear problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  

If the March 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the case shall be referred to another VA medical professional with appropriate expertise to obtain the necessary opinions.

3.  The AOJ shall review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


